         Case 1:18-cv-09936-LGS Document 281 Filed 06/01/20 Page 1 of 2




                                                           DIRECT DIAL    212.763.0884
                                                           DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                         June 1, 2020
BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:      Jane Doe, et al. v. The Trump Corporation, et al., 18-cv-09936 (LGS)

Dear Judge Schofield:

       We write on behalf of Plaintiffs in the above-referenced action, pursuant to Rule I.B.1 of
this Court’s Individual Rules, following the entry of a temporary administrative stay last Friday,
May 29, 2020 by the United States Court of Appeals for the Second Circuit (Doc. No. 280).

        As this Court is aware, on May 26, 2020, Defendants filed a motion with the Second Circuit
seeking a stay of all proceedings pending their appeal from this Court’s denial of their motion to
compel arbitration. (Mot. Stay Defs.-Appellants, Doe v. Trump Corp., No. 20-1228, Doc. No. 58
(2d Cir.).) Plaintiffs intend to oppose that motion, and the Second Circuit has referred it to the
next available panel and set a briefing schedule under which the motion will be fully briefed by
next Friday, June 12, 2020. (Order, No. 20-1228, Doc. No. 280.) During that brief period,
Plaintiffs did not oppose entry of a short-term administrative stay in order to facilitate the Second
Circuit’s expeditious consideration of Defendants’ motion.               (Non-Opp. Pls.-Appellees,
No. 20-1228, Doc. No. 72.) Plaintiffs did so out of respect for the judicial process, notwithstanding
our consistent position that discovery in this action should proceed without further delay.

        Following entry of the administrative stay, Plaintiffs will await any further direction from
this Court with respect to the deadlines set forth in the Court’s recent discovery and case-
management Orders, including the Court’s Orders of May 19, May 22, and May 28, 2020
(Doc. Nos. 265, 266, 273, 276). As previously noted, Plaintiffs respectfully believe that, when the
administrative stay is dissolved and as discovery resumes, further extensions to certain deadlines
set forth in the operative Civil Case Management Plan and Scheduling Order may be necessary
given the circumstances. (See Doc. Nos. 209 at 3, 254, 263 at 1, 267; Mar. 12, 2020 Hr’g Tr. at
14:11-24; Apr. 9, 2020 Hr’g Tr. at 37:5-7, 48:8-11, 52:4-9.)
Case 1:18-cv-09936-LGS Document 281 Filed 06/01/20 Page 2 of 2


                                                                       2

                                             Respectfully submitted,



                                             Roberta A. Kaplan
